DETAILED ACTION
	This Office Action, based on application 16/832,096 filed 27 March 2020, is filed in response to applicant’s amendment and remarks filed 11 April 2022.  Claims 27 and 28 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, filed 11 April 2022 in response to the Office Actions mailed 24 February 2022, have been fully considered below.
	Claim Objections
The Office withdraws the previously issued objections in view of applicant’s cancellation of the impacted claims.
Claim Rejections under 35 U.S.C. § 101
The Office withdraws the previously issued rejections in view of applicant’s cancellation of the impacted claims.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “responsive to the determination that the first read request was received through the first application, returning the stub file to the first caller”.  As noted in the prior art rejection to Claim 28 in the Final Office Action mailed 24 February 2022, the Office maintains AKARI discloses (1) applications may invoke read requests for a target file (e.g. ¶ [0040] – An application program may invoke a function, via an API in the HSM system, to retrieve or store primary data of a target file) and (2) stub files may then be returned to the requesting application (e.g. ¶ [0043] – The API may receive the primary data from the HSM system and forward the primary data to the requesting application if the stub file includes the primary data of the target data file); as such, the Office maintains AKARI provides a teaching that meets applicant’s claimed ‘responsive to the determination …’ step.  The Office notes applicant’s amendment to Claim 28; new grounds of rejection in view of newly cited prior art have been issued.  

Claim Objections
The following claim is objected to due to informalities:
Claim 28: “a low-speed storage device” (Line 7) should be “the low-speed storage device” to properly reflect antecedence of the term at Line 7 of Claim 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAKI et al (US PGPub 2018/0018089).

ARAKI discloses:
Claim 27:  A computer-implemented method comprising: 
identifying a parent file stored on a high-speed storage device that may be processed by a first application (¶ [0014] – Hierarchical Storage Management (HSM) may migrate a data file from disk {‘high-speed storage device} to tape based on policies such as access frequency and/or the file size; ¶ [0016] – Some HSM systems use a LRU policy, an LRU policy selects files in order of access time {analogous to ‘identifying a parent file’} and migrates to tape those files having the lowest access time); 
generating a metadata tag for the parent file, the metadata tag including a set of file attributes required by the first application (¶ [0020] – an application may calculate and/or select a subset of data in the data file for preservation in a corresponding stub file); 
responsive to a determination to migrate the parent file from a high-speed storage device to a low-speed storage device (Fig 2, S210 – Receive request to migrate data file from primary storage to secondary storage), creating a modified file from the parent file (Fig 2, S220 – Invoke primary data extraction function to determine primary data within data file and S230 – Insert primary data into stub file; S220 and S230 happen in response to S210), the modified file having attributes matching the set of file attributes described in the metadata tag (¶ [0034] – the useful data may be inserted into the stub file), with the modified file being in the form of a stub file (Fig 1, Stub 112a…z); and 
storing the modified file in the high-speed storage device (¶ [0034] – the stub file is stored on primary storage); 
receiving a first read request from a first caller (¶ [0040] – An application program {‘first caller’} may invoke a function, via an API in the HSM system, to retrieve {‘read request’} or store primary data of a target file);
determining that the first read request has been received from the first caller through the first application (¶ [0040] – An application program may invoke a function, via an API in the HSM system, to retrieve or store primary data of a target file; ¶ [0043] – The API may receive the primary data from the HSM system); and
responsive to the determination that the first read request was received through the first application, returning the stub file to the first caller (¶ [0043] – The API may receive the primary data from the HSM system and forward the primary data to the requesting application if the stub file includes the primary data of the target data file).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI in further view of LIN (US PGPub 2016/0357978) and MU et al (US PGPub 2004/0083202).

With respect to Claim 28, ARAKI disclose the method of Claim 27.
ARAKI further discloses receiving a second read request from a second caller (¶ [0040] – An application program {‘first caller’} may invoke a function, via an API in the HSM system, to retrieve {‘read request’} or store primary data of a target file).
ARAKI may not explicitly disclose determining that the second read request has been received from the second caller through an application that was not registered in advance; and responsive to the determination that the second read request was received through an unregistered application, returning the parent file from a low-speed storage device to the second caller.
However, LIN discloses determining that the second read request has been received from the second caller through an application; and responsive to the determination that the second read request was received through an application, returning the parent file from a low-speed storage device to the second caller (¶[0024] – a user may select a stub file for access to a data file via a virtualized control and management application.  Depending on the permissions granted to the user, the user may access the stub file {for reading} and/or access the data file {from the cloud server or ‘low-speed storage device}).
ARAKI and LIN are analogous art because they are from the same field of endeavor of data management of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARAKI and LIN before him or her, to modify the storage management system of ARAKI to include permissions control as taught by LIN.  A motivation for doing so would have been to allow different levels of access {e.g. partial access via access to stub files only and/or full access to data files} while restricting access to other individuals thus controlling access to sensitive information (Abstract).  Therefore, it would have been obvious to combine ARAKI and KRUK to obtain the invention as specified in the instant claims.
ARAKI and LIN may not explicitly disclose wherein the application is an unregistered application.
However, MU discloses wherein the application is an unregistered application (Fig 4, Exclusion Lists 406; ¶[0023] – certain users, groups, and programs may be restricted from performing recall or demigration of data; ¶[0035] – the term “program” may refer to an application; ¶[0081] – access to a recall operation may be controlled based upon the exclusion list information).
ARAKI, MU, and LIN are analogous art because they are from the same field of endeavor of data management of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARAKI, MU, and LIN before him or her, to modify the storage management system controlling access based on user identity of the combination of ARAKI and MU to include application exclusion lists controlling access based on programs as taught by MU.  A motivation for doing so would have been to prevent certain applications from accessing full file contents reducing network bandwidth (¶[0010-0011]).  Therefore, it would have been obvious to combine ARAKI, MU, and LIN to obtain the invention as specified in the instant claims.





(The rest of this page has intentionally been left blank)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137